co OF SN HO WA LF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

HPROROSED}
CASE NO. 2:19-cv-01275-RSL

vase 449 ULZfO-XKDL VocumMent lo Filed 01/10/20 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

January 10, 2020
Defendant.

SOUND COMMERCIAL INVESTMENT )
HOLDINGS, LLC, ) CASE NO. 2:19-CV-01275-RSL
Plaintiff,
) STIPULATED MOTION AND
Vv. ) ORDER OF DISMISSAL

LOEB AUCTION SERVICES GROUP, LLC, et al, NOTE ON MOTION CALENDAR:
)
)

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties, through their
undersigned counsel, that the above matter shall be dismissed with prejudice and without any

award of costs, attorneys’ fees, or expenses.
if

Hf
if
if

Hf

ORDER TO DISMISS - 1

 

KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Main: (206) 223 1313
#1293741 v2 / 73313-001 Fax: (206) 682 7100

#1293741 v1 / 73313-001
-

oO CO NS HDR WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Lase 2:1Y-CV-U1LZ/5-KSL Vocument 15 Filed 01/10/20 Page 2 of 3

DATED this 10" day of January, 2020.

KARR TUTTLE CAMPBELL

/s/Jacque E. St. Romain

Jacque E. St. Romain, WSBA 44167
701 Fifth Avenue, Suite 3300
Seattle, WA 98104

Phone: 206-223-1313

Fax: 206-682-7100

Email: jstromain@karrtuttle.com
Attomey for Plaintiff

MILLER, NASH, GRAHAM & DUNN, LLP

/s/ Brian Esler

Brian Esler, WSBA #22168

Pier 70

2801 Alaska Way, Suite 300

Seattle, WA 98121

Phone: 206-624-8300

Fax: 206-340-9599

Email: brian.esler@millernash.com
Attomey for Defendant Heritage Global
Partners, Inc.

ORDER TO DISMISS - 2
CASE NO. 2:19-cv-01275-RSL
#1293741 v1 / 73313-001

#1293741 v2 / 73313-001

FORSBERG & UMLAUF, P.S.

/s/ Christopher A. Matheson

Christopher A. Matheson, WSBA #40522
901 Fifth Avenue, Suite 1400

Seattle, WA 98164

Phone: 206-689-8500

Fax: 206-689-8501

Email: cmatheson@foum.law

Attorney for Defendant Loeb Auction
Services Group, LLC

 

KARR TUTTLE CAMPBELL
701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Main: (206) 223 1313

Fax: (206) 682 7100
Oo co NS NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

LCase 4:19-CV-ULZ/S-KRSL Document io Filed U1/1U/20 Page 3 of 3

ORDER

THIS MATTER coming on to be heard before the undersigned judge of the above entitled
court based upon the Stipulation of the parties for dismissal, and the Court being fully advised in

the premises,
NOW, THEREFORE, it is hereby ORDERED that all claims by all parties be, and hereby

are dismissed with prejudice and without any award of costs, attorneys’ fees, or expenses.

, 64S
DATED this [4 ‘day of January, 2020. MAC : -

The Honorable Robert 8. Lasnik

 

Presented By:

/s/ Jacque E. St. Romain

Jacque E. St. Romain, WSBA #44167
KARR TUTTLE CAMPBELL

701 Fifth Avenue, Suite 3300

Seattle, WA 98104

Telephone: 206-223-1313

Facsimile: 206-682-7100

Email: jstromain@karrtuttle.com

 

[PROPOSED] ORDER TO DISMISS - 3
CASE NO. 2:19-cv-01275-RSL

#1293741 vl /73313-001 KARR TUTTLE CAMPBELL

701 Fifth Avenue, Suite 3300
Seattle, Washington 98104
Main: (206) 223 1313
#1293741 v2 /73313-001 Fax: (206) 682 7100
